Citation Nr: 0328960	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

The veteran served on active duty from September 1952 to 
September 1954. 

In July 2000, the RO received the veteran's claims of 
entitlement to service connection for a cervical spine 
disorder and a psychiatric disorder.  In a February 2002 
rating decision, the RO denied the claims.  The veteran 
disagreed with the February 2002 rating decision and 
initiated this appeal.  The appeal was perfected for both 
issues with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2002.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disorder of the 
cervical spine.  Competent medical evidence does not reveal 
that the veteran's claimed cervical spine disorder is 
causally related to his military service.

2.  The veteran does not have a diagnosed psychiatric 
disorder.  Competent medical evidence does not reveal that 
the veteran's claimed psychiatric disorder is causally 
related to his military service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred as a result of 
the veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A psychiatric disorder was not incurred as a result of 
the veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cervical spine disorder and a psychiatric disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2002 rating decision, and by the June 2002 statement 
of the case (SOC) of the pertinent law and regulations and of 
the need to submit additional evidence on his claims.

More significantly, a letter was sent to the veteran in 
August 2001, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of the August 2001 letter and by means of 
an attachment to the June 2002 SOC as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any such records.  The Board notes that, even 
though the letter requested a response within 60 days and the 
SOC attachment requested a response within 30 days, both 
documents also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired.

The Board concludes that the VCAA notification described 
above is legally sufficient.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, both 
documents sent to the veteran expressly notified him that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was notified properly of his statutory rights.

Moreover, the factual scenario in the PVA case is simply 
inapplicable to the specific circumstances of this case.  
There, the Federal Circuit was concerned with the "premature 
denial" of a claim before the one-year period for submitting 
evidence had expired.  In other words, the Federal Circuit 
wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  Here, the 
veteran has in reality had well over a year to submit 
evidence in support of his claims (filed in July 2000).  The 
Board can see no possible benefit in requiring VA and the 
veteran to wait still longer for these claims to be 
adjudicated when it is clear that no additional evidence is 
forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the rating decision, SOC, and the 
90-days notice of transfer of the claim file to the Board 
that he had more time to submit evidence.  And presently, no 
additional evidence appears to be forthcoming more than two 
years after he was furnished the formal VCAA-notice letter in 
August 2001.  Since this claimant has been provided at least 
one year to submit evidence after the VCAA notification, and 
it is clear that he has nothing further to submit, the 
adjudication of his claim by the Board will proceed.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The Board initially notes that the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in May 1989 in connection with another claim.  
A notice from NPRC indicates that only the veteran's service 
separation examination was of record.  That report has been 
associated with the claims file.  There is no indication from 
the record that any portion of the veteran's service medical 
records were destroyed in a 1973 fire at the NPRC, or that 
the records are otherwise incomplete.  Accordingly, the Board 
can identify no basis on which to presume that any of the 
veteran's records were destroyed.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) [(the Board has a heightened duty 
in a case where the service medical records are presumed 
destroyed].  

In addition to the service medical records, the RO obtained 
VA outpatient treatment reports identified by the veteran.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  The 
veteran did not identify any pertinent evidence in response 
to requests from the RO for additional evidence.

The Board notes that a VA examination has not been conducted 
in this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2003).  
In this case, as will be discussed in more detail below, the 
Board concludes that, as none of the elements necessary for 
establishment of service connection has been established, 
i.e., the evidence does not show a current disability and 
does not establish an in-service incident with respect to 
either claimed disorder, an examination or nexus opinion is 
not necessary to reach a decision on these claims.  

In September 2000, in response to an August 2000 request for 
evidence from the RO, the veteran's spouse submitted a letter 
which indicated that the veteran received treatment for a 
psychiatric disorder from 1983 to 1987 at a non-VA facility.  
While those records do not appear in the claim file, there is 
no indication that those records would be relevant to the 
veteran's claim.  See Brock v. Brown, 10 Vet. App. 155, 161 
(1997).  As will be discussed in more detail below, the issue 
is being decided based on the lack of a current diagnosis.  
Records from 1983 to 1987 could not conceivably provide such 
evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, to include arthritis and 
psychoses, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  The regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions. . ."  38 C.F.R. § 4.1 (2003); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).
 
A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

The veteran is seeking entitlement to service connection for 
a cervical spine disorder and for a psychiatric disorder.  He 
essentially contends that he now suffers from these disorders 
and that they had their inception in service.  As the 
resolution of both of these issues involves similar legal 
principles and a similar factual background, the Board will 
address them in a common discussion.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that it does not 
appear that the veteran in fact has a disability of the 
cervical spine or a psychiatric disorder.  A July 2000 
treatment report shows an old healed right scapular fracture, 
but that document provides no evidence of a current cervical 
spine disorder.  [In a claim for a non service connected 
pension received at the RO in January 1970, the veteran state 
that he had fractured his shoulder and clavicle in 1959.]  
Although a September 2000 treatment report shows a diagnosis 
of osteoarthritis, it does not specify the anatomical 
location, and the accompanying findings and complaints do not 
implicate the cervical spine; objective musculoskeletal 
findings centered on the feet and extremities.  

With respect to the claimed psychiatric disorder, the Board 
notes that the only medical evidence of record consists of a 
September 2000 statement of medical history which lists 
depression, and a statement that the veteran was 
incapacitated due to major depression.  However, this 
statement was included in the medical history section, which 
in the Board's view does not indicate a current disability.  
The Board also notes that this statement, although contained 
in a medical report, makes no reference to any medical 
evaluation or other objective clinical findings and appears 
to be based solely on the veteran's account of his medical 
history.  

The veteran's contentions as to the existence of current or 
past disabilities are not considered competent evidence, as 
the veteran is not a medical professional and is not 
qualified to diagnose medical or psychiatric disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Moreover, the Court has specifically held that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Because the 
notation of depression in the veteran's history is clearly 
based merely upon the veteran's own assertion, and not an any 
clinical records whatsoever, the Board finds this notation to 
be of no probative value.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Based on this record, the Board finds that the evidence does 
not support the existence of a current cervical spine 
disability or a psychiatric disability.  
It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Accordingly, 
for the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. 

With respect to Hickson element (2), the evidentiary record 
does not support or suggest that either claimed disorder was 
incurred in service or within a year following service.  The 
service separation examination contains normal spine and 
psychiatric findings and includes a statement that there is 
nothing in the present personal medical history of clinical 
significance.  

The veteran himself has not alluded to the presence of any 
disease, or of a history of any injury, in service.

The Board notes in passing that there is no indication, nor 
does the veteran, contend that he engaged in combat with the 
enemy within the meaning of 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2003).  His 
DD-214 shows that he served in the infantry in Korea.  
However, he received no awards or injuries reflective of 
combat participation.  

In short, because there is no record of a disease or injury 
in service or within a year of service, and as the veteran 
has neither identified nor alluded to such a disease or 
injury, the Board concludes that the second Hickson element 
is not satisfied.  

With respect to a medical nexus to service, the Board can 
identify no competent medical evidence purporting to relate 
any current cervical spine or psychiatric disability to an 
incident in service.  

The primary evidence in support of the veteran's claims that 
he has a cervical spine disorder and a psychiatric disorder 
that are related to service comes from his own statements, as 
contained in the July 2000 claim and in the August 2002 Form 
626.  However, it is now well established that, although he 
is competent to report on his symptoms, as a lay person 
without medical training, the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, 2 Vet. App. at 494-5.  Accordingly, 
the third Hickson element is not satisfied. 

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a cervical 
spine disorder or a psychiatric disorder that resulted from a 
disease or injury incurred in active service.  The veteran's 
claims of entitlement to service connection for a cervical 
spine disorder and a psychiatric disorder are denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a psychiatric disorder is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



